                                                                                      u.~. [~l:~~;s3~T COURT


                                                                                    Al1G — 12019
                                                                                                                 s


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                   CASE NUMBER
                                                   P[.AINTIFF



                     f ,~,,                                        ORDER OF TEMPORARY DETENTION
      Ll..t iS       `mil e '
                            Z1                                       PENDING HEARING PURSUANT
                                              nE~NDA[vT(s~.             TO BAIL REFORM ACT


       Upon motion of ~ e-~~                                           ,IT IS ORDERE~D~t a detention hearing
  is set for ~2,~~                                                     ,at ~1 ~~o    a.m. / Op.m. before the
  Honorable       a ~+~ ~ ~-              I.a o                        ,in Courtroom   .~S`i
      Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                              and produced for the hearing.
                       (Other custodial officer)




 Dated:         0, ~ /~~1




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                  Page I of
